IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43447

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 365
                                                )
       Plaintiff-Respondent,                    )   Filed: February 2, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
HYRUM WILLIAM ANDERSON,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Order revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Hyrum William Anderson pled guilty to grand theft by possession of stolen property.
I.C. §§ 18-12403(4), 18-2407(1). The district court sentenced Anderson to a unified term of
fourteen years, with a minimum period of confinement of three years, but retained jurisdiction.
Anderson filed an I.C.R. 35 motion for reduction of his sentence, with the district court granted
by suspending Anderson’s sentence and placing him on probation.
       Anderson subsequently violated the terms of his probation. The district court revoked
probation, ordered execution of Anderson’s sentence, and retained jurisdiction. Following the
period of retained jurisdiction, the district court again suspended Anderson’s sentence and placed

                                                1
him on probation. Anderson admitted to violating the terms of his probation again. The district
court revoked probation, ordered execution of the original sentence and again retained
jurisdiction.   Anderson appeals, contending that the district court abused its discretion in
revoking probation.
        It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation and in ordering execution of
Anderson’s sentence.     Therefore, the order revoking probation and directing execution of
Anderson’s previously suspended sentence is affirmed.




                                                 2